DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection

Applicant’s Response to Non-Final Office Action
Applicant’s response, dated 28 January 2022, to the non-final rejection dated 28 October 2022 has been received and noted.  Amended claims have been received and entered into the record. 

Information Disclosure Statement
The IDS dated 28 January 2022 has been received, entered and considered, a copy is included herein.

PTO-892 Form
References from the Examiner’s search of the invention are made of record.  Those not cited herein are included at least as technical background.

Examiner’s Response
The prior art rejections set forth in the previous office action are withdrawn for the reasons stated in Applicant’s response. 


The search has been further extended to the species of the Markush genus cited in the below prior art rejections. 

Status of the Claims
Claims 1-2, 6-7, 16, 21, 24 and 61 are pending and rejected. 
Claims 3-5, 11-15, 18-20, 22-23 and 25 are pending but withdrawn from consideration as drawn to non-elected subject matter. 
Claims 8-9 and 26-60 were cancelled by the Applicant.

Claim Interpretation
The scope of all the present claims is limited by a proviso statement which appears in independent claim 1: 
“wherein when L is a direct bond, R1 is not hydrogen and R2 is not hydroxy”
This phrase is interpreted broadly, such that when L is a direct bond, compounds with either of “R1 is hydrogen” or “R2 is hydroxy” are outside the scope of the claims.  Both conditions “R1 is not hydrogen” and “R2 is not hydroxy” do not need to be met to meet the proviso exclusion.
For example the compound “TOAC-TOAC” listed in previous claim 24 is excluded since R1 is hydrogen and R2 is hydroxy.  
Additionally, the prior art compound “H-(TOAC)2-OMe” (CAS RN 139494-12-5, shown below) disclosed at page 565 of Crisma (Journal of Peptide Research 2005, 65, 564-579) is outside scope since in this compound L is a direct bond and R1 is hydrogen:

    PNG
    media_image1.png
    236
    424
    media_image1.png
    Greyscale

Similarly, the compounds “TOAC-TOAC-Ser” and “acetyl-TOAC-TOAC” listed in present claim 24 are outside the scope of claim 1 since L is a direct bond and either R1 is hydrogen or R2 is hydroxy:

    PNG
    media_image2.png
    217
    427
    media_image2.png
    Greyscale

Does Applicant intend that the proviso be interpreted more narrowly such that the only compounds excluded are those wherein both R1 is hydrogen and R2 is hydroxy?  For example as in the following phrase:
“wherein when R1 is hydrogen and R2 is hydroxyl, then L is not a direct bond”
Note that if the claims were amended with such a narrowed proviso then the prior art compound “H-(TOAC)2-OMe” would anticipate the claims.


New Objections / Rejections

Claim Objections
[1] Claims 10 and 17 are objected to as depending from a rejected base claim.  The claims are not allowable, at least since they depend from rejected claim 1, the full scope of which has not been subject to search and examination.

[2] Withdrawn claim 15 is objected to since it does not end with a period as is required.  The claim has not been subject to search and Examination - however an informal issue needing correction is noted in the interests of compact prosecution. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 depends from claim 1 and lists the species “TOAC-TOAC-Ser” and “acetyl-TOAC-TOAC”.  These species are outside the scope of independent claim 1 since they are excluded by the proviso: 
“wherein when L is a direct bond, R1 is not hydrogen and R2 is not hydroxy”
See the claim interpretation section above.  There is a lack of antecedent basis in the genus of claim 1 for these two species.
Applicant should ensure that the prior art compound “H-(TOAC)2-OMe”, shown above, remains outside the scope of any amended claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 24 lists the species “TOAC-TOAC-Ser” and “acetyl-TOAC-TOAC” which are outside the scope of independent claim 1.  Therefore claim 24 fails to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-7, 16, 21 and 61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elsaesser (Magnetic Resonance in Chemistry 2005, 43, S26-S33).
Elsaesser discloses at least one compound of formula I according to the examined claims.  
See compound “mr57”, the first listed in scheme 2 at bottom left of page S27:

    PNG
    media_image3.png
    361
    559
    media_image3.png
    Greyscale

The corresponding chemical structure found in the Chemical Abstracts record for the reference, with registry number RN 872221-59-5, is shown below for clarity:

    PNG
    media_image4.png
    582
    1115
    media_image4.png
    Greyscale

The relevant structural fragment is expanded below:

    PNG
    media_image5.png
    391
    377
    media_image5.png
    Greyscale

“mr57” is a compound of instant formula I according to independent claim 1 wherein L represents one amino acid residue (lysine), R1 is a poly(amino acid) which is H2N-KKKLAEEA-, R2 is a poly(amino acid) which is -LQEA-CONH2 and each of R3-R10 is a C1 alkyl (methyl).  
Regarding claim 2, each of R3-R10 is a C1 alkyl.  
Regarding claim 6, L comprises one amino acid residue.
Regarding claim 7, R13 is –(CH2)4-NH2.
Regarding claim 16, L comprises 3-20 atoms.
Regarding claim 21, R2 “comprises a hydroxyl group” at least in the glutamic acid (E) sidechain.
Regarding claim 61, one or more of L, R1 and R2 comprises a glutamic acid residue.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625